OPINION OF THE COURT
Per Curiam.
*5Respondent Frederick E. Watson was admitted to the practice of law in the State of New York by the First Judicial Department on May 26, 1954, under the name Frederick Earl Watson. Respondent is also admitted to the practice of law in California. According to respondent, he has resided in California since 1955 and has not practiced law in New York since that time.
By order dated October 14, 1994, the California Supreme Court suspended respondent from the practice of law for one year but stayed the suspension, placing him on probation for two years and actually suspending him for 30 days, based on conduct constituting a willful violation of the California Business and Professional Code.
Pursuant to 22 NYCRR 603.3 ("Discipline of Attorneys for Professional Misconduct in Foreign Jurisdiction”), respondent is subject to discipline by this Court because of the conduct underlying the discipline imposed in California. None of the defenses to such reciprocal discipline, as provided in 22 NYCRR 603.3 (c), are applicable to respondent’s circumstances, and indeed, none have been raised.
It has been determined that respondent has consistently failed to file an attorney registration statement with the Chief Administrator of the Courts, as required by 22 NYCRR 118.1 of all attorneys admitted to practice in this State, nor has he submitted the required attorney registration fee. In view of this persistent failure, respondent’s name is stricken from the roll of attorneys and counselors-at-law.
Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ., concur.
Respondent is disbarred, and his name stricken from the roll of attorneys and counselors-at-law.